DETAILED ACTION
The action is in response to communications filed on 6/26/2022
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.

Examiners Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicant's representative John K. Whetzel (Reg. No. 73,133) on July 27 2022. 
The application has been amended as follows:

In the claims
1.	(Previously Presented) A system comprising:
one or more processors; and
a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to:
receive first data to be backed up from a client system as part of a backup process, the first data associated with a first data source ID of the client system;
determine a selected node for storage of the first data to be backed up according to the first data source ID of the client system;
determine that a fullness threshold has been reached on the selected node;
determine that the first data to be backed up is a full backup; 
 initiate a move of the full backup to an available node and send instructions to the client system to initiate a next full backup having the first data source ID on the available node, wherein the initiating the move of the full backup to the available node is based on the determination that the fullness threshold has been reached on the selected node and the determination that the first data to be backed up is the full backup; 
receive second data to be backed up from the client system as part of the backup process, the second data associated with a second data source ID of the client system;
determine the selected node for storage of the second data to be backed up according to the second data source ID of the client system;
determine that the second data to be backed up is an incremental backup; and
initiate a move of a prior full backup corresponding to the second data source ID to the available node and initiate the incremental backup of the received second data on the selected node, wherein the initiating the move of the prior full backup is based on the determination that the fullness threshold has been reached on the selected node and the determination that the second data to be backed up is the incremental backup.

2.	(Canceled) 
3.	(Previously Presented) The system of claim 1, wherein the plurality of instructions, when executed, further cause the one or more processors to:
once the incremental backup of the received second data on the selected node is completed, move the received second data of the incremental backup to the available node.

4.	(Previously Presented) The system of claim 1, wherein the plurality of instructions, when executed, further cause the one or more processors to:
responsive to determining that the fullness threshold has been reached on the selected node and the second data to be backed up is the incremental backup, determine that a move of a prior full backup corresponding to the second data source ID to the available node has already been committed; and 
initiate the incremental backup on the available node based on the determination that the move of the prior full backup corresponding to the second data source ID to the available node has already been committed.

5-8.	(Canceled) 

9.	(Previously Presented) A computer implemented method comprising:
receiving first data to be backed up from a client system as part of a backup process, the first data associated with a first data source ID of the client system;
determining a selected node for storage of the first data to be backed up according to the first data source ID of the client system;
determining that a fullness threshold has been reached on the selected node;
determining that the first data to be backed up is a full backup; 
 initiating a move of the full backup to an available node and sending instructions to the client system to initiate a next full backup having the first data source ID on the available node, wherein the initiating the move of the full backup to the available node is based on the determination that the fullness threshold has been reached on the selected node and the determination that the first data to be backed up is the full backup; 
receiving second data to be backed up from the client system as part of the backup process, the second data associated with a second data source ID of the client system;
determining the selected node for storage of the second data to be backed up according to the second data source ID of the client system;
determining that the second data to be backed up is an incremental backup; and
initiating a move of a prior full backup corresponding to the second data source ID to the available node and initiating the incremental backup of the received second data on the selected node, wherein the initiating the move of the prior full backup is based on the determination that the fullness threshold has been reached on the selected node and the determination that the second data to be backed up is the incremental backup.

10.	(Canceled) 

11.	(Previously Presented) The method of claim 9, further comprising: once the incremental backup of the received second data on the selected node is completed, moving the received second data of the incremental backup to the available node.

12.	(Currently Amended) The method of claim 9, further comprising: responsive to determining that the fullness threshold has been reached on the selected node and the second data to be backed up is the incremental backup, determining that a move of a prior full backup corresponding to the second data source ID to the available node has already been committed; and
initiating the incremental backup on the available node based on the determination that the move of the prior full backup corresponding to the second data source ID to the available node has already been committed.

13.	(Currently Amended) A computer implemented method comprising non-transitory computer-readable medium having a computer-readable program code embodied therein to be executed by one or more processors, the program code including instructions to:
receive first data to be backed up from a client system as part of a backup process, the first data associated with a first data source ID of the client system;
determine a selected node for storage of the first data to be backed up according to the first data source ID of the client system;
determine that a fullness threshold has been reached on the selected node;
determine that the first data to be backed up is a full backup; 
initiate a move of the full backup to an available node and sending instructions to the client system to initiate a next full backup having the first data source ID on the available node, wherein the initiating the move of the full backup to the available node is based on the determination that the fullness threshold has been reached on the selected node and the determination that the first data to be backed up is the full backup; 
receive second data to be backed up from the client system as part of the backup process, the second data associated with a second data source ID of the client system;
determine the selected node for storage of the second data to be backed up according to the second data source ID of the client system;
determine that the second data to be backed up is an incremental backup; and
initiate a move of a prior full backup corresponding to the second data source ID to the available node and initiate the incremental backup of the received second data on the selected node, wherein the initiating the move of the prior full backup is based on the determination that the fullness threshold has been reached on the selected node and the determination that the second data to be backed up is the incremental backup.

14.	(Currently Amended) The method non-transitory computer-readable medium of claim 13, further comprising deleting wherein the program code further includes instructions to delete all data corresponding to the first data source ID from the selected node.

15-20.	(Canceled) 

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record Gold et al. US2012/0117028 discloses a system to process of backing up incoming data from client storage system allows user to control how data is backed up into backup device such that backup includes backup properties such as name of client device and high level information such as client name. Peteva WO2015/197564 teaches resource usage exceeds threshold on host device and migrate container from host node to secondary node.
	After further consideration of the prior records of art, the prior art alone or in combination do not in combination with the other limitations of the independent claim teach or disclose the inventive concept of backup data based on source ID to node and if fullness threshold is reached migrate data and future backups to available node The limitations of the inventive concept in combination with the other limitations of the independent claims make it novel and unobvious over the prior art of record.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN S LIN/Examiner, Art Unit 2153